DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-15 in the reply filed on 10/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is vague and unclear reciting “[...] to rotate the disc and cartridge to angular positions .phi., .THETA. such that the focus point of the focusing sensor system corresponds to an initial defined focus point within the cartridge.”  It would appear the claimed angular positions and initial defined focus point are arbitrary process limitations.  Therefore, it is unclear what structural elements the applicant is trying to claim.
Regarding claim 10, the phrase "it" renders the claim indefinite because it is unclear what the phrase is referring to.
Claim 13 is vague and unclear reciting “the focusing sensor system is a laser sensor system” because it is unclear what applicant is trying to claim.  The specification does not clearly define what a laser sensor system is, other than that the focusing sensor source 20 and detector 60 can be a laser sensor system, ¶ 0055.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Borch et al. (US 2012/0301972).
Regarding claim 10, Borch et al. teach:
10. An apparatus comprising: 
a focusing sensor system (e.g., optical actuator); 
a cartridge (26); 
a controller (e.g., control means ¶ 0044) comprising means for determining rotation of a disc (12) and the cartridge (26) and controlling a first motor and a second motor (see ¶ 0044 for example); 
a device for capturing images (e.g., camera 48) and a means for checking and controlling the focus point of the focusing sensor system (e.g., optical sensor or camera 48a); and 
a detector (e.g., sensor 48’), 
wherein the focusing sensor system is stationary at a set position relative to the disc rotatable about a first axis (20) by the first motor (28a) connected to the controller, the cartridge is rotatable about a second axis (24a) by the second motor (28b) connected to the controller, and the cartridge is smaller than the disc and placed in and off center of the disc.
With regard to limitations in claims 10, 11, 15 (e.g., “to rotate the disc and cartridge to angular positions .phi., .THETA. such that the focus point of the focusing sensor system corresponds to an initial defined focus point within the cartridge”, “for capturing images of a processing result in the cartridge and the focus point of the focusing sensor system”, “for iteratively detecting properties of the processing result by detecting signals received from the focusing sensor system in equispaced steps from the target point for covering an area of the processing result”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 11-13, Borch et al. teach:
11. The apparatus of claim 10, comprising a light source (46) providing light for illuminating the cartridge (see i.e., “the light source 46 is used to excite the fluorophores (typically certain Lanthanide chelates) in the cartridge 26.” ¶ 0058).
12. The apparatus of claim 11, wherein the light source (46) is positioned below the cartridge, and the device for capturing images (48) is positioned above the cartridge (see Fig. 5a & i.e., “It is understood that the light source 46 and sensor or camera 48 may switch place with each other.” ¶ 0054).
13. The apparatus of claim 10, wherein the focusing sensor system is a laser sensor system (¶ 0069).




Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Borch et al. (US 2012/0301972).
Regarding claim 15, Borch et al. teach comprising an activation device (e.g., actuators/sensors ¶ 0065+).  Although Borch et al. do not explicitly teach an activation device connected to an engagement means and the controller, the reference teaches “The actuators/sensors fixed to the holding means 24 may also be magnetic or optical. As such elements are electrically controllable, they can be activated and deactivated by means know by persons skilled in the art.” (¶ 0065+).  It would appear that electrically controllable would inherently include a connection to a controller and a switching means to activate and deactivate (i.e., engagement means).  Further, it would appear actuators would also read on the engagement means.  In the event that an activation device connected to an engagement means and the controller is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to include connect an activation device to an engagement means and the controller to activate and deactivate the apparatus by means known by persons skilled in the art, Borch et al. (¶ 0065).

Claim Rejections - 35 USC § 103
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borch et al. (US 2012/0301972).
Regarding claim 14, it would appear Fig. 4 teaches the limitation.  However, Borch et al. do not explicitly teach the focusing sensor system, the detector and the device for capturing images are integrated in a single structure.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the focusing sensor system, the detector and the device for capturing images are integrated in a single structure, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798